DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 09/22/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.         Receipt of Applicant’s Amendment filed on 11/03/2021 is acknowledged.  The amendment includes the amending of claims 8 and 23, and the cancellation of claims 13 and 29.
Allowable Subject Matter
4.	Claims 8-11, 14, 21-28, and 30-34 are allowed and renumbered as claims 1-18.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a first thread obtaining exclusive access to a first database element that corresponds to a first record in the database page, a second thread obtaining exclusive access to a second database element that corresponds to a second record in the database page, wherein records in the database page have a fixed size, the first thread performing a first update with respect to the first record in the database page, generating a first log record for a transaction log, the first log record corresponding to the first update, the first log record comprising a first log sequence number, the second thread performing a second update with respect to the second record in the database page, wherein the first update and the second update are performed concurrently, generating a second log record for the transaction log, the second log record corresponding to the second update, the second log record comprising a second log sequence number, setting a log sequence number of the database page to a maximum of the first log sequence number corresponding to the first log record in the transaction log and the second log sequence number corresponding to the second log record in the transaction log, and attempting, by both the first thread and the second thread, to create a dirty page tracking data structure, wherein only one of the first thread or the second thread successfully creates the dirty page tracking data structure, as recited in independent claims 8, 23, and 30.
Pingenot) teaches the well-known concept of a thread-safe, the detailed limitations directed towards only one thread successfully creating a dirty page tracking structure amongst two concurrent threads attempting to create the dirty page tracking structure is not found in the prior art in conjunction with the rest of the limitations of the parent independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 9-11, 14, 21-22, 24-28, and 31-34 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2017/0046377 issued to Barber et al. on 16 February 2017.  The subject matter disclosed therein is pertinent to that of claims 8-11, 14, 21-28, and 30-34 (e.g., methods to perform concurrent updates on database pages).
U.S. PGPUB 2014/0379991 issued to Lomet et al. on 25 December 2014.  The subject matter disclosed therein is pertinent to that of claims 8-11, 14, 21-28, and 30-34 (e.g., methods to perform concurrent updates on database pages).
U.S. PGPUB 2016/0092488 issued to Sun et al. on 31 March 2016.  The subject matter disclosed therein is pertinent to that of claims 8-11, 14, 21-28, and 30-34 (e.g., methods to perform concurrent updates on database pages).
U.S. PGPUB 2012/0226668 issued to Dhamankar et al. on 06 September 2012.  The subject matter disclosed therein is pertinent to that of claims 8-11, 14, 21-28, and 30-34 (e.g., methods to perform concurrent updates on database pages).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

November 04, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168